Citation Nr: 1024393	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-39 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a psychiatric 
disability (to include posttraumatic stress disorder (PTSD)). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1995 to May 2004.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a January 2007 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran requested a 
Travel Board hearing; he failed to appear for such hearing 
scheduled in May 2010.
   
The issue pertaining to psychiatric disability was 
adjudicated as limited to the diagnosis of PTSD.  In 
accordance with the U.S. Court of Appeals for Veterans Claims 
(Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), it has been recharacterized to encompass all 
psychiatric disabilities diagnosed.

The matter of service connection for a psychiatric disability 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


FINDING OF FACT

It is reasonably shown that the onset of the Veteran's 
hypertension occurred in service.


CONCLUSION OF LAW

Service connection for hypertension is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as the benefit sought 
is being granted, there is no reason to belabor the impact of 
the VCAA on this matter; any notice defect or duty to assist 
omission is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Hypertension is persistently high arterial blood pressure 
with suggested threshold levels starting at 140 mm/Hg 
systolic and 90 mm/Hg diastolic.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 909 (31st ed. 2007).  VA regulations 
define "hypertension" as diastolic blood pressure of 
predominantly 90mm or greater.  See 38 C.F.R. § 4.104, 
Diagnostic Code (Code) 7101, Note 1 (2009). 

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence as appropriate and the analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

The Veteran's STRs show that on service entrance examination 
his blood pressure was normal.  Blood pressures in service 
included readings of: 144/94 (March 1999); 134/90 (January 
2000); 128/90 (November 2000); and 134/94 (December 2000). 

On January 2004 VA general medical examination, the Veteran's 
blood pressure readings were 136/88, 136/96, and 135/83. 

A May 2004 VA outpatient treatment record shows a blood 
pressure reading of 140/93.  The Veteran reported that he was 
concerned about his blood pressure. 

A November 2004 VA outpatient treatment record shows a blood 
pressure reading of 141/90. 

An April 2005 VA outpatient treatment record shows a blood 
pressure reading of 156/94.  The assessment was hypertension 
and the Veteran was started on Atenolol. 

A July 2005 VA outpatient treatment record shows a blood 
pressure reading of 146/94.  It was noted that the Veteran's 
medication regimen was adjusted to improve blood pressure 
control.

A January 2006 VA outpatient treatment record shows a blood 
pressure reading of 123/74 and notes that the Veteran's 
hypertension was under good control. 

A June 2009 VA outpatient treatment record shows a blood 
pressure reading of 148/109.  It was noted that the Veteran 
had run out of blood pressure medication one week prior.  
Manual blood pressure was 148/102.  

A November 2009 VA outpatient treatment record shows that the 
Veteran's blood pressure readings were 130/85 (October 2009) 
and 130/79 (November 2009).  It was noted that the Veteran's 
hypertension was controlled on medication.

STRs document that there were blood pressure readings (taken 
during the course of treatment for other disabilities during 
service) in the hypertensive range, with diastolic pressures 
at 90 or above.  On January 2004 VA examination (while he was 
still on active duty) the Veteran's blood pressure readings 
were in the hypertensive and near-hypertensive range.  
Elevated (hypertensive-range) blood pressure readings were 
noted in May and November 2004, and in April 2005 
hypertension was diagnosed, and the Veteran was placed on 
medication for such disease.  Thus, while the record shows 
that the Veteran's hypertension was not formally diagnosed 
until April 2005 (in the first post-service year, albeit not 
manifested to a compensable degree at the time), it also 
shows the onset of symptoms of hypertension (elevated blood 
pressure readings) during service, with reasonably 
demonstrated continuity of symptoms thereafter, until the 
formal diagnosis.  Under 38 C.F.R. § 3.303(b), such evidence 
warrants a grant of service connection.   


ORDER

Service connection for hypertension is granted.

REMAND

While the notice provisions of the VCAA appear to be 
satisfied the Board is of the opinion that further 
development of the record is necessary to comply with VA's 
duty to assist the Veteran in the development of facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2009).

At the outset, it is noteworthy that The U. S. Army and Joint 
Services Records Research Center (JSRRC) has advised they can 
only research stressful events if there are several items of 
specific information, including the Veteran's claim number 
and/or Social Security number, a two-month specific date 
range for when the stressful event occurred, the Veteran's 
unit of assignment during the stressful event, and the 
geographic location where the stressful event occurred.

In December 2006 the RO issued a formal finding on a lack of 
information required to verify stressors in connection with 
the Veteran's PTSD claim, noting that he had not responded to 
requests for stressor information (provided in March and 
October 2006 letters).  In September 2007, the Veteran 
submitted two VA Form 21-0781's indentifying stressors that 
occurred during his tour in Tikrit, Iraq.  Notably, while the 
alleged stressors are identified (in the description of 
incident portion) as occurring in April and May 2003, the 
Veteran completed VA Form 21-0781 listing 2006 as the year 
when the incidents occurred (i.e., well after his separation 
from service in May 2004).  Significantly, A VA outpatient 
treatment record notes that the Veteran reported 
participating in Operation Iraqi Freedom (OIF) from March to 
October 2003 (which is consistent with the description of 
incident identification).  

In October 2007 the RO issued an additional formal finding on 
a lack of information required to verify stressors, noting 
that the dates on the Veteran's VA Form 21-0781 "do not 
correspond with timeframe under appeal."   Notwithstanding 
the incorrect dates on the Veteran's most recent stressor 
statements, he appears to have provided sufficient 
information to enable JSRRC to research his alleged stressor 
events; at least one of those alleged stressors (that his 
unit came under attack and had to secure a perimeter) is of a 
potentially verifiable nature. 

To date the RO has only adjudicated and developed for 
appellate review the claim of service connection for PTSD.  
In Clemons the Court held (in essence) that the scope of a 
mental health disability claim includes any mental disorder 
that may be reasonably encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record, i.e., that matter(s) of service 
connection for psychiatric disability(ies) other than PTSD 
is/are part and parcel of a service connection for PTSD 
claim.  In light of the diagnosis of depressive disorder not 
otherwise specified (NOS), and as the RO has not developed or 
adjudicated the matter of service connection for psychiatric 
disability other than PTSD, the Board must remand this matter 
for such action.

Accordingly, the case is REMANDED for the following:

1.	The RO should seek verification of the 
Veteran's alleged stressor events using 
the April and May 2003 dates provided. 

2.	If any alleged stressor event is 
corroborated or if the record suggests 
that any other diagnosed psychiatric 
disability might (noting that it is 
well-established by caselaw that this 
is a low threshold requirement) be 
related to the Veteran's service, the 
RO should arrange for the Veteran to be 
examined by a psychiatrist to determine 
whether he has PTSD based on the 
corroborated stressor event in service 
or has any other psychiatric disability 
that is etiologically related to his 
active service.  The Veteran's claims 
file must be reviewed by the examiner 
in conjunction with the examination, 
and the examiner must be advised by the 
RO of the specific stressor event that 
is corroborated.  The examination and 
report thereof must be in accordance 
with DSM IV.  Following examination of 
the Veteran, and review of his claims 
file, the examiner must state the 
diagnosis for any and all psychiatric 
disability (ies) found, and opine:

(a) Whether the Veteran at least as 
likely as not (a 50% or better 
probability) has PTSD related to the 
corroborated stressor event in service.  
If PTSD is not diagnosed, the examiner 
should explain why the Veteran does not 
meet the criteria for such diagnosis.  

(b) Whether any other psychiatric 
disability diagnosed is etiologically 
related to the Veteran's service.  The 
examiner must explain the rationale for 
all opinions provided.  

3.	The RO should then re-adjudicate the 
claim (encompassing all psychiatric 
disabilities diagnosed).  If it remains 
denied, the RO should issue an 
appropriate supplemental statement of 
the case and afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


